MAXEY, District Judge
(after stating-the facts as above). It will be observed that Smith made the entry for the land as a homestead July 12, 1899, and that the conveyances of the standing timber by Smith and wife to Grisham, and Grisham to the lumber -company, were executed not only prior tó the date of the issuance of the patent, March 30, 1905, to' Smith, but they also antedated the final certificate, issued to him August 25, 1904. It will be further noted that Moores claims the land direct from Smith, through mesne conveyances, which were executed subsequent to the date of the patent.
Applying the law to the facts, our conclusions are as follows:
[1] 1. Under the provisions of the homestead law, to which the views expressed by us are limited, the conveyances of the standing timber, executed by Smith and wife to Grisham, and by Grisham to the lumber company, were against public policy and void. Anderson v. Carkins, 135 U. S. 483, 10 Sup. Ct. 905, 34 L. Ed. 272; Hartman v. Butterfield Lumber Co., 199 U. S. 337, 26 Sup. Ct. 63, 50 L. Ed. 217.
[2] 2. Upon the issuance of the patent to Smith, he was invested with the full legal title to the land, and he could make such disposition of it as he deemed proper. Hartman v. Butterfield Lumber Co., supra. *155After the issuance of the patent, Moores acquired Smith’s title through mesne conveyances, and Moores, .thus being_ the owner of the land, had the right to bring suit.against the lumber company for cutting and converting the timber standing thereon.
[3] 3. The doctrine of relation, relied upon by counsel for the plaintiff in error, may not be invoked to validate a conveyance which is illegal as against public policy.
We are of the opinion that the judgment rendered by the trial court is right, and it is therefore affirmed.